DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunn et al. (US 2018/0153102 A1), hereinafter Dunn.
Regarding claim 1, Dunn teaches a system for a header assembly (Float system with header 104, Fig. 9), comprising:
a center frame configured to pivot relative to an adapter frame about at least one center axis (Pleader frame 304 is carried by main frame 303 and can float and twist, [0174] lines 7-12);
a center actuator coupled to the center frame to selectively provide a biasing force thereto (Cylinder 69 with piston 74 provides supporting force, Fig. 9);
a first arm assembly configured to pivot relative to the center frame about at least a first arm axis (Wing frame section 65 coupled to the center section by a pivot 66, Fig. 9);
a first actuator coupled to the first arm assembly to selectively provide a biasing force thereto (Cylinder 71 with piston 75 provides supporting force, Fig. 9);
a controller in communication with the center actuator and the first actuator to selectively alter performance characteristics of the center actuator and the first actuator, wherein the 
a user interface in communication with the controller and having at least a first option to select a first performance characteristic and a second option to select a second performance characteristic (Operator input 45 can be used to raise or lower cylinders, [0189]; operator allowed to select from preset flotation system dynamics for different field conditions, [0123]);
wherein, the controller adjusts the first and second performance characteristics of both the center actuator and the first actuator when the user interface is transitioned between the first option and the second option (Control 81 controls valves to change the back pressure in the cylinders to raise or lower them, [0273]; rates of ground force can be linear or more complex for different float responses, [0239]).
Regarding claim 2, Dunn teaches further wherein the center actuator is a hydraulic actuator fluidly coupled to an accumulator, wherein the performance characteristic of the float response altered by the controller is the hydraulic pressure provided to the hydraulic actuator (Hydraulic float cylinder 69 connected to hydraulic system 76 with accumulator 761 to change hydraulic pressure, Fig. 9).
Regarding claim 3, Dunn teaches further wherein the first actuator is a first hydraulic actuator fluidly coupled to an accumulator, wherein the performance characteristic of the float response altered by the controller is the hydraulic pressure provided to the first hydraulic actuator (Hydraulic float cylinder 71 connected to hydraulic system 80 with accumulator 766 to change hydraulic pressure, Fig. 9).
Regarding claim 4, Dunn teaches further wherein the center actuator is a center hydraulic actuator (Hydraulic float cylinder 69, Fig. 9) and the first actuator is a first hydraulic actuator (Hydraulic float cylinder 71, Fig. 9), wherein the performance characteristic of the float 
Regarding claim 5, Dunn teaches the system further comprising a center valve (PPRR valve 767, Fig. 9) fluidly coupled to the center hydraulic actuator and a first valve (PPRR valve 801, Fig. 9) fluidly coupled to the first hydraulic actuator, wherein the controller communicates with both the center valve and the first valve to selectively provide hydraulic fluid to the corresponding hydraulic actuator at the hydraulic pressure identified by the performance characteristic (Control 81 provides outputs to control PPRR valves 767 and 801, [0271]).
Regarding claim 6, Dunn teaches further wherein the hydraulic pressure provided to the center hydraulic actuator is different from the hydraulic pressure provided to the first hydraulic actuator (Each actuator has a separate valve, sensor, and chambers to create different pressures, [0267] - [0268]).
Regarding claim 8, Dunn teaches the system further comprising:
a second arm assembly configured to pivot relative to the center frame about at least a second arm axis (System has a second wing frame section symmetrical to the first and mounted in a symmetrical manner, [0257]);
a second actuator coupled to the second arm assembly to selectively provide a biasing force thereto (System has a symmetrical support cylinder for the second wing section, [0261]);
wherein, the controller is in communication with the second actuator to selectively alter performance characteristics of the second actuator;
further wherein, the controller adjusts the performance characteristics of the second actuator when the user interface is transitioned between the first option and the second option (Second cylinder is symmetrical to cylinder 71 and performs the same functions, [0261]).
Regarding claim 9, Dunn teaches further wherein the center axis and the first arm axis are about ninety degrees off set from one another (center axis formed by pivot point in bell crank 122 perpendicular to forward direction while first arm axis is parallel to forward direction, Fig. 1 and [0256]).
Regarding claim 10, Dunn teaches the system further comprising: 
a first arm assembly sensor that identifies an arm position relative to the center frame (Position sensor 83 detects movement of cylinder indicating arm position, [0271]); and
a center frame sensor that identifies a center frame position relative to the adapter frame (Position sensor 120 senses the position of cylinder 116 to determine frame position, [0175] lines 1-7).
Regarding claim 11, Dunn teaches further wherein the performance characteristics include cutting height threshold position ranges for the arm position and the center frame position and the controller repositions the first actuator and the center actuator to position the corresponding center frame and first arm assembly into the cutting height threshold position ranges (Header float height maintained in the middle of float range between upper and lower limits, while cutter bar allowed to float upwardly and downwardly within range of movements, [0241]).
Regarding claim 12, Dunn teaches a system for adjusting a header assembly of a combine (Float system with header 104, Fig. 9), comprising:
a center frame pivotally coupled to an adapter frame about at least one center axis (Header frame 304 is carried by main frame 303 and can float and twist, [0174] lines 7-12);
a center actuator configured to reposition the center frame (Cylinder 69 with piston 74 provides supporting force, Fig. 9);
a first arm assembly configured to be pivotal relative to the center frame about at least a first arm axis (Wing frame section 65 coupled to the center section by a pivot 66, Fig. 9);
a first actuator configured to reposition the first arm assembly (Cylinder 71 with piston 75 provides supporting force, Fig. 9);
a second arm assembly configured to be pivotal relative to the center frame about at least a second arm axis (System has a second wing frame section symmetrical to the first and mounted in a symmetrical manner, [0257]);
a second actuator configured to reposition the second arm assembly (System has a symmetrical support cylinder for the second wing section, [0261]);
a controller in communication with the center actuator, the first actuator, and the second actuator to selectively alter performance characteristics, wherein the performance characteristics include a float response based on a float response threshold range or a cutting height based on a cutting height threshold range, of the center actuator, first actuator, and second actuator (Control system 81 varies the pressure of hydraulic lines connected to cylinders 69, 73, [0271]-[0273]; float response and threshold range shown in Fig. 6); and
a user interface in communication with the controller and having at least a first option to select a performance characteristic based on a first float response threshold range or a first cutting height threshold range and a second option to select a performance characteristic based on a second float response threshold range or a second cutting height threshold range (Operator input 45 can be used to raise or lower cylinders, [0189]; operator allowed to select from preset flotation system dynamics for different field conditions, [0123]);
wherein, the controller adjusts the performance characteristics of at least one of the center actuator, the first actuator, and the second actuator when the user interface is transitioned between the first option and the second option (Control 81 controls valves to change the back pressure in the cylinders to raise or lower them, [0273]).
Regarding claim 13, Dunn teaches further wherein each of the center actuator, the first actuator, and the second actuator are hydraulic actuators, wherein the performance characteristic of the float response altered by the controller is the hydraulic pressure provided to at least one of the center actuator, the first actuator, and the second actuator (Hydraulic float cylinders 69 and 71 are connected to hydraulic systems 76 and 80 to change hydraulic pressure, and second cylinder is symmetrical, Fig. 9 and [0261]).
Regarding claim 14, Dunn teaches the system further comprising at least one accumulator fluidly coupled to at least one of the center actuator, the first actuator, and the second actuator (Accumulators 761 and 766 are connected to cylinders 69 and 71, and second cylinder is symmetrical, Fig. 9 and [0261]).
Regarding claim 15, Dunn teaches further wherein the performance characteristics altered by the controller is the hydraulic pressure provided to each of the center actuator, the first actuator, and the second actuator (Control 81 varies the pressure of the hydraulic system, [0273] lines 1-3).
Regarding claim 16, Dunn teaches the system further comprising valve assembly that selectively provides hydraulic fluid to each of the center actuator, the first actuator, and the second actuator from a hydraulic source, wherein the controller communicates with the valve assembly to selectively provide hydraulic fluid to each of the center actuator, the first actuator, and the second actuator at a hydraulic pressure identified by the performance characteristics associated with the selected option (PPRR valves 767 and 801 provide hydraulic fluid and are controlled by control system 81, and second cylinder is symmetrical to first cylinder, [0271] and [0261]).
Regarding claim 17, Dunn teaches further wherein the first arm axis and the second arm axis are about ninety degrees offset from the center axis (center axis formed by pivot point in bell crank 122 perpendicular to forward direction while first and second arm axes are parallel to forward direction, Fig. 1 and [0256-257]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US 2018/0153102 Al), hereinafter Dunn, in view of Nafziger et al. (US 2013/0255214 Al), hereinafter Nafziger.
Regarding claim 7, Dunn teaches the float system with a user interface with at least a first and second option for performance characteristics including a float response but does not teach the user interface having a third, fourth, and fifth option corresponding to different performance characteristics. Nafziger teaches further wherein the user interface has a third option, a fourth option, and a fifth option, wherein each of the options corresponds with different performance characteristics (GUI 102 and 110 have button icons 104, 106, 108, 112, 114 to change characteristics, Figs. 5 and 6 of Nafziger).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the float system of Dunn with the user interface including a third, fourth, and fifth option as taught by Nafziger in order to have greater functionality to adjust for more performance characteristics.

Allowable Subject Matter





Claims 18-20 allowed.

Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that the reference recites performance characteristics that are presets, while the application recites options to select performance characteristics based on float response threshold ranges or cutting height threshold ranges spanning a range of operating positions. Applicant gives an example from the Applicant’s invention in which a pressure that is within a pressure threshold range of the selected performance characteristics is adjusted, indicating that the invention adapts to changing conditions in a field and is not limited to a preset value. While accurate that the reference allows for an operator to select from preset flotation system dynamics, these presets are comprehensively adjustable flotation system dynamics based on the operating state and can be tailored to different field conditions, [0122]-[0123] of Dunn. Thus, the reference is capable of selecting performance characteristics that also span a range of operating positions. Furthermore, the reference invention is able to adjust the pressure within a threshold range, as described in [0241] and Fig. 6 of Dunn. Applicant also argues that the reference does not disclose a user interface for selecting options that rely on threshold ranges to determine performance characteristics; however, this is not present in Applicant’s invention. 
Regarding claim 7, Applicant argues that Nafziger does not teach “performance characteristics that include a float response based on a float response threshold range or a cutting height threshold range.” These performance characteristics are taught by Dunn with regards to claim 1, while Nafziger teaches a third, fourth, and fifth option for the user interface. Thus, the combination arrives at the system of claim 7 while being obvious to combine for one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Talbot (US 7,918,076 B2) discloses a header with two pivotal wings and a balancing system for applying lifting forces. Ritter et al. (US 2016/0316624 A1) discloses a header control circuit that receives signals and adjusts the height by changing the hydraulic pressure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW IAN NEAL whose telephone number is (571)272-4484.  The examiner can normally be reached on M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/THOMAS B WILL/            Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                            






/M.I.N./Examiner, Art Unit 3671